USCA4 Appeal: 22-6050      Doc: 13         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6050


        ERIC MARTIN PEPKE,

                            Petitioner - Appellant,

                     v.

        R. WILSON, Acting Warden PEX,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T. S. Ellis, III, Senior District Judge. (1:21-cv-00007-TSE-TCB)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Eric Martin Pepke, Appellant Pro Se. Marc Birnbaum, Special Assistant United States
        Attorney, Tony Ray Roberts, OFFICE OF THE UNITED STATES ATTORNEY,
        Alexandria, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6050      Doc: 13         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Eric Martin Pepke appeals the district court’s order denying relief without prejudice

        on his 28 U.S.C. § 2241 petition in which he sought to challenge his criminal judgment by

        way of the savings clause in 28 U.S.C. § 2255. Having reviewed the record and finding no

        reversible error, we affirm the decision of the district court. Pepke v. Wilson, No. 1:21-cv-

        00007-TSE-TCB (E.D. Va. Dec. 17, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2